Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,577,750, 8,334,049, 9,322,136, 7,811,665, 687,140, 10,060,077, 8,334,050,10,240,296, 9,752,281,7,704,601, 9,243,368, 9,340,914, 9,238,890, 8,383,235, 8,025,966, 8,178,196, 8,652,634, 9,463,605, 7,960,020, 8,507,093, 9,085,855, and 9,677,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new limitation has been added which will be addressed in the new 103 rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermans et al, US Patent Publication 2005/0045293 in view of Huss et al, USP 2009/0297781.
Regarding claims 1-10, 13-20, Hermans teaches an embossed (see [0014)), creped or uncreped (see [0003]) throughdried [0004] multi-ply [0005-0006] fibrous structure (see abstract, bath tissue) comprising cellulosic pulp fibers (hardwood and softwood [0015]) that is a rolled [(0048, 0057, and 0069] sanitary tissue product (paper towel [0069]) and can be multi-ply [0005] with a GM Elongation (referred to as stretch by Hermans) of 17.54% (see table 1 example 14) and a basis weight of greater than 15 gsm to about 120 gsm (example 1 = 64.77, example 10 = 68.88, and example 14 = 68.72 as shown in table 2).
Hermans further teaches that the multiple plys can be made up of different topography or pore structures [0014] and be made up of different materials. It is further stated that the embossing will produce different patterns desired upon the desired effect of the final product [0042].
Hermans further teaches additives that includes temporary wet strength (see examples) and is silent on a permanent wet strength additive (there is not a direct teaching of one being added).
Hermans teaches a dry strength variable in different units than the claimed amounts.  Between the wet compared to dry settings of the values and the different units, there is not a direct and fair comparison to determine fi the newly claimed limitations would be met by the discloser of the other physical properties in the discloser. With this in mind, the Huss reference has been presented to show conventional wet tensile strength values of a similar product with temporary wet strength agents being added.
In the same field of endeavor of bath tissue with temporary wet strength agents added, Huss teaches a preferred range to the physical property of wet strength.  Huss teaches in [0142-0158] that the preferred end wet tensile strength is less than 20 g/3” (which is a larger value than the claimed g/cm).  Table 13 also shows all three examples having wet tensile of 38.4-39 g/3”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the desired wet tensile of less than 39 g/3” (which is even a smaller amount when converted from 3 inches to a single centimeter) to arrive a the desired strength and softness in properties of a bath tissue that as taught by Huss would benefit form a temporary wet strength agent that reduces over time in contact with water for the benefit of flush ability while still maintaining its strength during use.
Regarding claims 11-12, Hermans further teaches that the multiple plys can be made up of different topography or pore structures [0014] and be made up of different materials. It is further stated that the embossing will produce different patterns desired upon the desired effect of the final product [0042].
While there is not an explicit teaching of either linear or nonlinear embossments on the final product, the embossments must be either of these two descriptions. The shape and design of the embossments are considered to be an aesthetic choice dependent on the desired outcome and design of the final product. This would have been an obvious modification to one of ordinary skill in the art at the time of the invention. 
If applicant were to argue that the pattern of the embossments distinguished the claimed invention over the prior art, it is recommended that the actual pattern that would make a structural difference in the final product would be actively claimed. Currently it is only required that the embossments are present and are either linear, nonlinear, or both. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16870317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the minor difference in physical properties are obvious variations and different combination of claimed elements between the different family members of the same invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748